Citation Nr: 0417819	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from January 1953 to December 
1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, a copy of which 
was mailed to the veteran in February 2002.  The decision 
denied his claim for service connection for a right leg 
disability, and he filed a timely appeal.  He was scheduled 
for a Travel Board hearing in August 2003, but he did not 
report for his hearing.  He also has not since offered an 
explanation for his absence or requested that his hearing be 
rescheduled.  Accordingly, the Board will review his case as 
if he withdrew his request for a personal hearing.  See 38 
C.F.R. § 20.704(d) (2003).

Unfortunately, because further development is needed before 
the Board can make a decision in this appeal, this case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran claims he fell in a foxhole, injured his right 
leg, and was airlifted to a field hospital in Korea.  He says 
he had to wear a leg brace and has worn one ever since.  He 
complains of chronic pain.

The veteran's service medical records (SMRs) are negative for 
any injury to his right leg.  However, it is unclear whether 
all his SMRs are on record since a portion of them may have 
been destroyed in a fire at the National Personnel Records 
Center (NPRC) in 1973.  According to a July 1991 letter from 
the NPRC, some of his SMRs were loaned to the Roanoke VARO at 
the time of the fire, and those records have been associated 
with his claims file.

In December 1954, the veteran's discharge examination 
indicated his feet and lower extremities were normal.  On the 
"PULHES" profile, he scored a 1, the highest level of 
fitness, in all categories including the lower extremities 
and his physical capacity or stamina.

A review of hospital admission records by the Office of the 
Surgeon General (OSG), from 1950 through 1954, also does not 
indicate any right leg injury.  However, the veteran has 
submitted pictures that show him in the service with what 
appears to be a cast on his right leg.

The veteran does not currently have any service-connected 
disabilities; however, he does receive a pension for various 
non-service related disabilities.  His private medical 
records primarily relate to those disabilities.  He has a 
history of degenerative disc disease (DDD) in his low back 
resulting in chronic pain in his lower extremities.

A 1988 private medical record from Dr. Finney indicates the 
veteran dragged his right leg.  It is unclear from the record 
whether this is associated with his DDD.

The veteran alleges in his January 2003 statement in support 
of claim 
(VA Form 21-4138) that he was fitted for a brace up to his 
knee by a physician at a VA facility in Salem, Virginia.  But 
it does not appear the RO attempted to obtain these records.

The Veterans Claims Assistant Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The VCAA and implementing regulations were in effect when the 
veteran filed his claim, but insufficient steps were taken by 
the RO to comply with the VCAA and implementing regulations 
by not attempting to obtain all of the veteran's VA medical 
records since his discharge in 1954.  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

*This should include requesting that the 
veteran submit all relevant evidence in his 
possession not currently on file.

2.  Also obtain all relevant records of VA 
treatment or evaluation of the veteran since 
his discharge in 1954, which are not already 
on file.  This should include VAOPT records 
from the VA medical facility in Salem, 
Virginia, where the veteran claims he was 
fitted with a brace for his right leg.

3.  Schedule the veteran for an appropriate VA 
medical examination to determine whether he 
has a right leg disability.  If so, the 
examiner should note the nature, time of 
onset, and etiology of the disability.  

If a right leg disability is present, the 
examiner should render an opinion as to 
whether it is at least as likely as not of 
service origin.  Also, if possible, the 
examiner should differentiate between any pain 
(radiculopathy, etc.) associated with the 
veteran's non-service connected low back 
disorder and any right leg disability 
associated with his fall during service.

If no opinion can be rendered, explain why 
this is not possible.  

It is absolutely imperative that the examiner 
has access to and reviews the claims folder 
for the veteran's pertinent medical history.  
This should include a complete copy of this 
Remand.  All necessary testing should be done 
and the examiner should review the results of 
any testing prior to completion of the 
examination report.  If an examination form is 
used to guide the examination, the submitted 
examination report should include the 
questions to which answers are provided.

4.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain sufficient 
information to respond to the questions posed, 
take corrective action before readjudication.  
38 C.F.R. §4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998).



5.  Then readjudicate the veteran's claim for 
service connection for a right leg disability 
in light of any additional evidence obtained.  
If his claim remains denied, prepare a 
supplemental statement of the case (SSOC) and 
send it to him and his representative.  Give 
them time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




